Title: To Thomas Jefferson from Benjamin Lincoln, 30 September 1807
From: Lincoln, Benjamin
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Boston Sept. 30. 1807
                        
                        Nearly one year since I solisited your permission to me, to retire from my present office as the Collector of
                            the District of the Customs for the District of Boston & Charlestown, for reasons then stated, that request you kindly
                            accepted only wishing that I would postpone my retirement to the close of the first quarter this year; In my answer I
                            acquiesced on the proposal and observed that your wish should be a law to me. I am now constrained to observe that I am so
                            unwell that I have not been able to attend much personally in my office, for some months past; I hope therefore that my
                            active duties as Collector may close the year at farthest.—
                  I have the honor of being most respectfully your Obt. Servt.
                        
                            (signed) B L
                        
                    